Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000443
                                                         20-JUN-2016
                                                         01:36 PM


                          SCPW-16-0000443


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                    NONOHE BOTELHO, Petitioner,


                                 vs.


PROSECUTING ATTORNEY KEITH M. KANESHIRO; THE HONORABLE KAREN AHN;

 STATE OF HAWAI'I; and MAKUOLA KEALIIKEKAI COLLINS, Respondents.


                        ORIGINAL PROCEEDING

                        (CR. NO. 11-1-0077)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Nonohe Botelho’s

petition for writ of mandamus, filed on June 1, 2016, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

she has a clear and indisputable right to the relief requested.

Petitioner, therefore, is not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai'i 200, 204-05,

982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is meant to restrain a
judge of an inferior court who has exceeded his or her


jurisdiction, has committed a flagrant and manifest abuse of


discretion, or has refused to act on a subject properly before


the court under circumstances in which he or she has a legal duty


to act).   Accordingly,


           IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


           DATED:   Honolulu, Hawai'i, June 20, 2016.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson





                                  2